SUMMARY ORDER
UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, ADJUDGED, AND DECREED that the judgment of said District Court be and is AFFIRMED.
In September 1999, plaintiff Raymond J. Mincone filed an amended complaint against defendants under 42 U.S.C. § 1988, alleging that the New York State Legislature passed amendments to the State Constitution in 1949, 1962, and 1985, in violation of his right to due process. The District Court dismissed the complaint as time-barred.
Upon a review of the record, we agree that Mincone’s complaint is barred by the applicable statute of limitations. Accordingly, the judgment of the District Court is hereby AFFIRMED.